In an action, inter alia, for a judgment declaring that the plaintiff is entitled to possession of certain leased premises, the plaintiff appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (O’Connell, J), entered July 26, 2002, which denied its motion pursuant to CFLR 3001 for immediate possession of the subject premises and declared that the defendant Marsan Realty Corp. is entitled to possession.
Ordered that the order and judgment is affirmed, with costs.
The issuance of a warrant of eviction terminates a landlord-tenant relationship (see RFAPL 749 [3]; Iltit Assoc. v Sterner, 63 AD2d 600 [1978]). The defendant landlord, Marsan Realty Corp, (hereinafter Marsan), obtained a warrant of eviction on April 25, 2002, and obtained actual possession of the premises on or about May 1, 2002. Accordingly, the Supreme Court was correct in denying the plaintiffs motion and in declaring that Marsan is entitled to possession. Santucci, J.E, Luciano, Schmidt and Adams, JJ., concur.